Citation Nr: 0201779	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for cervical spondylosis, 
currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim for an increased rating 
for his cervical spondylosis then rated as 10 percent 
disabling.  He responded with a December 1997 notice of 
disagreement and was provided with a statement of the case 
later the same month.  He filed a VA Form 9, perfecting his 
appeal, in January 1998.  

The veteran's appeal was initially considered by the Board in 
January 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

In a February 2001 rating action, a 20 percent rating was 
assigned for his cervical spondylosis, effective from the 
date or receipt of his reopened claim for increase in October 
1996.  However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, VA is required 
to consider entitlement to all available ratings for that 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  
Accordingly, this issue remains in appellate status.  

The Board in January 2000 also denied service connection for 
peripheral neuropathy, claimed as secondary to herbicide 
exposure during service.  The basis of the denial was that 
the claim was not well grounded.  In a subsequent March 2001 
letter to the veteran, the RO indicated it would revisit this 
issue in light of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
Service connection for acute and subacute peripheral 
neuropathy was denied by the RO on a de novo review in a 
rating decision dated in September 2001.  The veteran was so 
informed in October 2001, but he did not initiate an appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's cervical spondylosis results in severe 
limitation of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for cervical spondylosis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1996, the veteran filed a claim for an increased 
rating for his service-connected cervical spondylosis.  On VA 
orthopedic examination in January 1997, it was reported that 
he had painful "grinding" in his neck of several years' 
duration that was gradually becoming more severe.  No signs 
of radiculopathy were noted.  On examination, his neck 
displayed no signs of visible abnormality.  Range of motion 
testing revealed forward flexion from 34 degrees to 20 
degrees (chin on chest), left lateral bending to 12 degrees, 
right lateral bending to 20 degrees, and rotation to 48 
degrees on the left and to 38 degrees on the right.  Muscle 
strength of the upper extremities was within normal limits.  
Deep tendon reflexes in the upper extremities were normal.  
An X-ray examination showed degenerative disc disease at C5-7 
and neural foramina narrowing on the right at C5-7.  The 
examiner interpreted that X-rays as demonstrating narrowing 
of the C5-6 and C6-7 intervertebral disc spaces with 
associated spondylosis the vertebrae.  There were also early 
arthritic changes of the facet joints at these levels.  The 
diagnosis was degenerative disc disease at C5-6 and C6-7 with 
associated spondylosis manifested by a painful sensation of 
"grinding" in the neck and characteristic radiographic 
changes.  

In a February 1997 rating decision, the veteran's claim for 
an increased rating for his cervical spondylosis was denied.  
He responded with a December 1997 notice of disagreement, 
initiating this appeal.  

Records of the veteran's post service outpatient treatment at 
Holloman Air Force Base were obtained.  Clinical notes dating 
to the early 1990's confirmed his reports of pain and limited 
motion of the cervical spine; however, pain medication 
provided some relief.  X-rays confirmed the presence of 
arthritic changes in the neck.  On occasion, he experienced 
radiation of his neck pain into the upper extremities, and 
his pain would at times wake him up at night.  

VA outpatient medical treatment has also been afforded the 
veteran.  He has been seen on many occasions for a history of 
pain and stiffness of the neck and shoulders.  A diagnosis of 
degenerative joint disease of the cervical spine has 
frequently been entertained.  A March 1998 neurological 
consultation found some decreased pinprick sensation along 
the veteran's lower extremities, but his light touch, 
temperature, vibration, and joint position perception were 
all within normal limits.  Likewise, no muscle strength 
deficit was noted.  VA X-rays taken in May 1999 and again in 
August 2000 confirmed degenerative disc disease and 
osteophyte formation of the cervical spine.  Pain medication 
has been afforded him on several occasions.  As recently as 
April 2001, he continued to report pain in the cervical spine 
and limitation of motion of his neck and upper extremities.  

On VA orthopedic examination in October 2000, the veteran 
again reported pain and limitation of motion of the cervical 
spine.  A physical examination revealed no fixed deformity of 
the cervical spine, but his cervical lordosis was diminished.  
Range of motion testing revealed forward flexion to 45 
degrees without pain, extension to 10 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 20 degrees 
with pain, right rotation to 40 degrees, and left rotation to 
15 degrees with pain; the examiner characterized this 
limitation of motion as significant.  A sensory examination 
revealed decreased sensation in the left C5 dermatome.  
Muscle strength in the upper extremities was 5/5 bilaterally, 
and deep tendon reflexes were +1 and symmetrical.  The 
examiner noted that the veteran's cervical spine had limited 
movement based on pain, excess fatigability, and 
incoordination.  However, the examiner did not quantify any 
additional impairment resulting from these factors in terms 
of additional limitation of motion.  The final diagnoses 
included cervical spondylosis, cervical facet arthropathy, 
and cervical radiculopathy.  

Based on these examination findings, the RO in February 2001 
granted a 20 percent rating for the veteran's cervical 
spondylosis, effective from October 22, 1996.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which contains revised notice provisions and additional 
requirements pertaining to the VA's duty to assist.  See Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) (West Supp. 2001)).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100; 38 U.S.C.A. § 5107 note (Effective 
Date and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations that implement the Act but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights were recently promulgated.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim for a higher evaluation for the veteran's service-
connected cervical spondylosis in light of the above-noted 
change in the law, and the requirements of the new law have 
essentially been satisfied.  By virtue of the February 1997 
rating decision, the statement of the case issued in December 
1997, and the various supplemental statements of the case, 
the veteran and his representative have been advised of the 
laws and regulations governing the claim and, hence, have 
been given notice of the information and evidence necessary 
to substantiate the claim.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded several 
comprehensive VA examinations in connection with the claim on 
appeal.  Furthermore, as the veteran has not identified any 
additional relevant evidence that has not been requested or 
obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issue on appeal.  Thus, adjudication of the above-
referenced issue is appropriate at this time, and the claim 
is ready to be considered on the merits.  

The Board notes that subsequent to the issuance of the March 
2001 supplemental statement of the case, the most recent one 
of record, the RO received additional VA outpatient treatment 
records pertaining to the veteran's cervical spine 
disability.  In similar situations, a remand is required in 
order for the agency of original jurisdiction to consider the 
additional evidence and issue a new supplemental statement of 
the case.  See 38 C.F.R. §§ 19.31, 19.37 (2001).  However, in 
this case, these most recent VA outpatient treatment records 
essentially reiterate the veteran's complaints of limitation 
of motion of the neck and upper extremities and confirm the 
presence of degenerative joint disease in the cervical spine.  
They are therefore essentially similar to evidence already 
considered by the RO and are not decisive in and of 
themselves.  Thus, a remand at this time would simply serve 
to impose an unnecessary burden with no gain accruing to the 
appellant.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

Regarding claims for increased ratings for musculoskeletal 
disabilities, the Court of Appeals for Veterans Claims has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The veteran's cervical spondylosis is currently rated under 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  Under this Code, a 20 percent rating is warranted for 
moderate limitation of motion, and a 30 percent rating is 
warranted for severe limitation of motion.  For the reasons 
to be discussed below, an increased rating to 30 percent is 
warranted for the veteran's cervical spondylosis.  

Several VA orthopedic examinations have been afforded the 
veteran, and his range of motion of the cervical spine has 
varied during the pendency of this claim.  His forward 
flexion has ranged from 34 to 45 degrees, and his lateral 
rotation from 38 to 40 degrees on the right and 15 to 48 
degrees on the left.  His backward extension has been to 10 
degrees, which constitutes severe limitation of motion in 
that plane of excursion.  The veteran's limitation of motion 
was characterized as "significant" on his most recent VA 
medical examination.  Additionally, the veteran has reported 
pain on motion of the cervical spine on occasion, suggesting 
additional functional loss and impairment above and beyond 
that suggested by the range of motion findings.  See DeLuca.  
X-ray examinations of the veteran's cervical spine have also 
confirmed the presence of spondylosis, degenerative joint 
disease, and disc space narrowing of the cervical spine.  
Thus, in light of the provisions of 38 C.F.R. §§ 4.3 and 4.7, 
the evidence supports the grant of a 30 percent rating for 
the veteran's service-connected cervical spondylosis based on 
severe limitation of motion.  Because a 30 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 5290, the Board need not consider whether 
function loss due to pain warrants a rating in excess of 30 
percent due to additional limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered whether evaluation under any 
other diagnostic code could result in an evaluation greater 
than 30 percent.  However, the X-ray evidence does not reveal 
any fracture of the vertebra of the cervical spine such as to 
implicate Diagnostic Code 5285; therefore, an increased 
rating under this diagnostic code is not warranted.  In the 
absence of evidence of, or disability comparable to, 
ankylosis of the cervical spine (Diagnostic Code 5287), or 
intervertebral disc syndrome (Diagnostic Code 5293), there is 
no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service-connected 
disability at issue presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  In particular, the veteran's cervical 
spondylosis has itself required no extended periods of 
hospitalization since his separation from service, and it is 
not shown by the evidence to result, by itself, in marked 
interference with employment.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected cervical 
spine disability is unusual or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

For all the foregoing reasons, the Board finds that an 
evaluation of 30 percent is warranted for the veteran's 
cervical spondylosis.  In reaching this conclusion, the Board 
has accorded the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  


ORDER

A 30 percent evaluation for cervical spondylosis is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

